DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the initial seating position" in line 18. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Guenther (US 20050277927).
With respect to claim 1, Guenther discloses an implant (see fig. 24 below, note that the embodiment of fig. 24 is a modification of the embodiment of fig. 14-15 and para. 60 will be relied upon to provide further detail to comparable elements as discussed in para. 86), comprising: a body (425’) having a rod-receiving recess (419’), the body having first and second sides (e.g. left and right) defining openings (e.g. respective front and back openings) to the rod-receiving recess (see fig. 24 below), the rod-receiving recess defining a central longitudinal rod axis (e.g. along the longitudinal axis of body of the rod when inserted) extending between the openings of the first and second sides (see fig. 24 below and also para. 86, 60), wherein at least a portion of the rod-receiving recess is formed by an inner surface (e.g. space between 407’, 407’) of the implant (see fig. 24 below), the inner surface defining two grip grooves (440) extending parallel to each other and the central longitudinal rod axis (see fig. 24 below, para. 86), wherein each grip groove defines two edges (e.g. elements 409’, see fig. 24 below and para. 86) where the grip groove intersects the inner surface (see fig. 24 below and para. 86), the four edges of the two grip grooves together defining a circular radius about the central longitudinal rod axis (see fig. 24, 25 below, para. 86 and note that both elements 440 define circular pocket 419’); and a retaining member (see fig. 24 below and para. 86, 60) configured to move with respect to the body (e.g. slide down, see para. 86, 60), exert a force (downward clamping force) against a rod in the rod-receiving recess that is perpendicular to the central longitudinal rod axis (see para. 86, 60), and engage the rod against the four edges of the two grip grooves (see para. 86, 60), wherein the engagement of the four edges of the grip grooves against the rod serves to restrain rotational movement of the rod about the central longitudinal rod axis (see para. 86, 60), and wherein the inner surface defines a seating position (e.g. an initial position with the rod placed onto elements 409’, see para. 86, 60) for a rod in the rod-receiving recess before the force is exerted against the rod by the retaining member (see para. 86, 60, 36-37 and note that elements 409’ are provisional retaining tabs used to hold the rod before the rod is finally clamped), the rod having a radius sized to contact all four edges of the two grip grooves (see fig. 24 below and para. 86, 60, 36-37), wherein the initial seating position is configured to have the rod contact the four edges before contacting a region (e.g. between elements 499, see para. 86) of the inner surface between the two grip grooves, the region extending from one of the two grip grooves to another of the two grip grooves (see fig. 24 below and para. 86, 60 and note that the rod is in contact with the region when the retaining member provides the clamping force onto the rod).

    PNG
    media_image1.png
    619
    864
    media_image1.png
    Greyscale

As for claim 2, Guenther implant of claim 1, wherein the region of the inner surface between the two grip grooves is sized and positioned to allow the force against the rod in the rod-receiving recess to permit deflection of at least one of one or more of the four edges or the rod where one or more of the four edges engage the rod, the deflection causing movement of the rod towards the region (see para. 86, 60 and note that whatever position the rod is in relative to the region, when in the initial position, the applied clamping force will invariably create movement between the rod and the deflected surfaces of the body).
As for claim 7, Guenther further discloses the implant of claim 1, wherein the rod-receiving recess defines an open end (e.g. top end) sized to accept the rod and a closed end (e.g. bottom end) sized to contact the rod, wherein the grip grooves are arranged symmetrically about an axis extending from the open end to the closed end (see fig. 24 above).
As for claim 8, Guenther discloses the implant of claim 1, wherein the body of the implant defines the inner surface forming the rod-receiving recess (see fig. 24 above).
As for claim 9, Guenther discloses the implant of claim 1, wherein the intersection between the grip grooves and the inner surface defines sharp edges (see fig. 24 above).
As for claim 19, Guenther discloses the implant of claim 1, wherein the implant comprises a bone anchor assembly (see fig. 1 above and note the bone screw attached to 425’), the body comprises a receiver member of the bone anchor assembly (see fig. 24 above), and the retaining member comprises a set screw or locking element (see fig. 24 above and para. 86, 60).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest wherein the region of the inner surface between the two grip grooves is positioned a distance away from the central longitudinal rod axis that is larger than a radius of the rod, as set forth in claim 3.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest wherein the grip grooves extend along an entire length of the inner surface of the rod-receiving recess in the direction of the central longitudinal rod axis, as set forth in claim 5.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest wherein the grip grooves are positioned opposite the retaining member with respect to the central longitudinal rod axis, as set forth by claim 6.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest wherein the implant comprises a connector and the rod-receiving recess is a first rod-receiving recces, the body defining a second rod-receiving recess with one or both of the first and second rod-receiving recesses having the two grip grooves, the body having proximal and distal ends that define a proximal-distal axis extending therebetween; wherein the retaining member is slidably disposed within a tunnel formed in the body and configured to translate with respect to the body along a rod pusher axis, as set forth in claims 14-18.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the implant further including a grip insert configured to be positioned in an open end of the receiving recess and defining an inner surface for contacting a rod disposed in the rod-receiving recess, the inner surface defining two grip grooves extending parallel to each other and the central longitudinal rod axis, wherein each grip groove defines two edges where the grip groove intersects the inner surface, the four edges of the two grip grooves together defining a circular radius about the central longitudinal rod axis, as set forth in claim 20.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the implant further including a body having a first rod-receiving recess, a second rod-receiving recess, and a tunnel in the body that extends from a closed end of the first rod-receiving recess towards the second rod-receiving recess, the body having a wing portion that extends away from the first rod-receiving recess, wing portion having an inner surface that defines the second rod-receiving recess, the second rod-receiving recess defining a central longitudinal rod axis; and a rod pusher slidably displaced in the tunnel, the rod pusher having a first bearing surface and a second bearing surface, the second bearing surface adjacent to the second rod-receiving recess, the first bearing surface configured to receive a force from a rod disposed in the first-rod receiving recess such that movement of a rod in the first rod-receiving recess towards the closed end of the first rod-receiving recess translates the rod pusher in the tunnel toward the second rod- receiving recess such that the second bearing surface is advanced towards the two grip grooves of the second rod-receiving recess, as set forth in claims 21-24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 20-24 are allowed.
Claims 3, 5, 6 and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 7/11/2022, with respect to the rejection(s) of claim(s) 1-3, 5-9 and 14-20 under USC 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guenther.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773